
	
		I
		111th CONGRESS
		1st Session
		H. R. 2254
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Filner (for
			 himself, Ms. Corrine Brown of Florida,
			 Mr. Kagen,
			 Mr. Latham,
			 Mr. Roe of Tennessee,
			 Ms. Bordallo,
			 Mr. Hall of New York,
			 Mr. Kennedy,
			 Mr. Reyes,
			 Mr. Pastor of Arizona,
			 Mr. Ortiz,
			 Ms. Loretta Sanchez of California,
			 Mr. Michaud,
			 Mr. Tim Murphy of Pennsylvania, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify
		  presumptions relating to the exposure of certain veterans who served in the
		  vicinity of the Republic of Vietnam.
	
	
		1.Short titleThis Act may be cited as the
			 Agent Orange Equity Act of
			 2009.
		2.Clarification of
			 presumptions of exposure for veterans who served in the vicinity of the
			 Republic of Vietnam
			(a)ClarificationSection 1116 of title 38, United States
			 Code, is amended—
				(1)in subsections
			 (a)(1) and (f), by striking a veteran who, during active military,
			 naval, or air service, served in the Republic of Vietnam during the period
			 beginning on January 9, 1962, and ending on May 7, 1975 and inserting
			 a veteran described in subsection (g); and
				(2)by adding at the
			 end the following new subsection:
					
						(g)A veteran described in this subsection is a
				veteran who—
							(1)during active
				military, naval, or air service—
								(A)served in the
				Republic of Vietnam (including the inland waterways, ports, and harbors of such
				Republic, the waters offshore of such Republic, and the airspace above such
				Republic) during the period beginning on January 9, 1962, and ending on May 7,
				1975; or
								(B)served in Johnston
				Island during the period beginning on April 1, 1972, and ending on September
				30, 1977; or
								(2)received the
				Vietnam Service Medal or the Vietnam Campaign
				Medal.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect as of September 25, 1985.
			
